EXHIBIT 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of February 19, 2014 (this
“Amendment”), is entered into among NAVIGANT CONSULTING, INC., a Delaware
corporation (the “Company”), NAVIGANT CONSULTING (EUROPE) LIMITED, a corporation
organized and existing under the laws of England and Wales (the “U.K.
Borrower”), NAVIGANT CONSULTING LTD., a corporation organized and existing under
the laws of the Province of Ontario (the “Canadian Borrower”, and together with
the Company, the U.K. Borrower and certain other Foreign Subsidiaries of the
Company party hereto pursuant to Section 2.15 of the Credit Agreement, the
“Borrowers” and, each a “Borrower”), the Guarantors identified on the signature
pages hereto, the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement (defined below).

RECITALS

A. The Borrowers, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement, dated as of May 27, 2011 (as amended
and modified from time to time, the “Credit Agreement”).

B. The parties hereto have agreed to amend the Credit Agreement as provided
herein.

C. In consideration of the agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.

AGREEMENT

1. Amendments.

(a) Section 3.02. The following paragraph is hereby added at the end of
Section 3.02 to read as follows:

Each Lender at its option may make any Credit Extension to any Borrower by
causing any domestic or foreign branch or Affiliate of such Lender (each a
“Designated Lender”) to make such Credit Extension (and in the case of an
Affiliate, the provisions of Sections 3.01 through 3.05 and 11.04 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the relevant Borrower to repay
such Credit Extension in accordance with the terms of this Agreement; provided,
however, if any Lender or any Designated Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Designated Lender to perform its
obligations hereunder or to issue, make, maintain, fund or charge interest with
respect to any Credit Extension to any Borrower who is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia then, on notice thereof by such Lender to the Company through the
Administrative Agent, and until such notice by such Lender is revoked, any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension shall be suspended. Upon receipt of such
notice, the Loan Parties shall, take all reasonable actions requested by such
Lender to mitigate or avoid such illegality.



--------------------------------------------------------------------------------

(b) Section 8.01. The “.” at the end of clause (o) in Section 8.01 of the Credit
Agreement is hereby replaced with “; and” and a new clause (p) is hereby added
immediately following clause (o) to read as follows:

(p) Liens securing Indebtedness permitted by Section 8.03(h); provided that the
Indebtedness secured thereby shall not exceed $10,000,000 in the aggregate at
any time outstanding.

(c) Section 8.03. Section 8.03(h) of the Credit Agreement is hereby amended to
read as follows:

(h) other Indebtedness in an aggregate principal amount not to exceed
$25,000,000 at any one time outstanding; and

2. Effectiveness; Conditions Precedent. This Amendment shall be effective upon
satisfaction of the following conditions precedent:

(a) Receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrowers, the Guarantors and the Required Lenders.

(b) Payment by the Loan Parties of the reasonable out-of-pocket costs and
expenses of the Administrative Agent, including without limitation, the
reasonable fees and expenses of Moore & Van Allen PLLC, incurred in connection
with this Amendment, in each case to the extent invoiced in reasonable detail on
or prior to the Business Day immediately preceding the date hereof.

3. Ratification of Credit Agreement. Each of the Loan Parties acknowledges and
consents to the terms set forth herein and agrees that this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents, except
as expressly amended by this Amendment. This Amendment shall constitute a Loan
Document.

4. Authority/Enforceability. Each Loan Party represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as enforceability may be limited by
applicable Debtor Relief Laws or by equitable principles relating to
enforceability.

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such Loan
Party of this Amendment, or, if such consent is required, it has been obtained.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of such Loan Party’s Organization
Documents or (ii) materially violate, contravene or conflict with any Laws
applicable to such Loan Party or any of its Subsidiaries.



--------------------------------------------------------------------------------

5. Representations and Warranties. Each Loan Party represents and warrants to
the Lenders that after giving effect to this Amendment (a) the representations
and warranties set forth in Article VI of the Credit Agreement are true and
correct in all material respects as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and (b) no Default exists.

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery of executed
counterparts of this Amendment by facsimile or other secure electronic format
shall be effective as an original.

7. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.

8. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

9. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.

10. Severability. If any provision of any of this Amendment is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

COMPANY:       NAVIGANT CONSULTING, INC.,     a Delaware corporation     By:  

/s/ Lucinda M. Baier

    Name:   Lucinda M. Baier     Title:  
Executive Vice President and Chief Financial Officer U.K. BORROWER:     NAVIGANT
CONSULTING (EUROPE) LIMITED,     a corporation organized and existing under the
laws     of England and Wales     By:  

/s/ Scott S. Harper

    Name:   Scott S. Harper     Title:   Director CANADIAN BORROWER:    
NAVIGANT CONSULTING LTD.,     a corporation organized and existing under the
laws     of the Province of Ontario     By:  

/s/ Lucinda M. Baier

    Name:   Lucinda M. Baier     Title:   Vice President GUARANTORS:    
NAVIGANT ECONOMICS, LLC,     a Delaware limited liability company     By:  

/s/ David E. Wartner

    Name:   David E. Wartner     Title:   Vice President and Controller     NCI
HEALTHCARE, LLC,     a Delaware limited liability company     By:  

/s/ David E. Wartner

    Name:   David E. Wartner     Title:   Vice President and Controller



--------------------------------------------------------------------------------

ADMINISTRATIVE             AGENT:     BANK OF AMERICA, N.A.,     as
Administrative Agent     By:  

/s/ Denise Jones

    Name:   Denise Jones     Title:   Assistant Vice President LENDERS:     BANK
OF AMERICA, N.A.,    
as a Lender, L/C Issuer, Swing Line Lender and U.K. Swing Line Lender     By:  

/s/ Carlos Morales

    Name:   Carlos Morales     Title:   SVP    

BANK OF AMERICA, N.A. (CANADA BRANCH),

as Canadian Lender

    By:  

/s/ Sylwia Durkiewicz

    Name:   Sylwia Durkiewicz     Title:   Vice President     RBS CITIZENS,
N.A., as Lender     By:  

/s/ R. Michael Newton

    Name:   R. Michael Newton     Title:   Senior Vice President     U.S. BANK,
NATIONAL ASSOCIATION, as Lender     By:  

/s/ Kathleen D. Schurr

    Name:   Kathleen D. Schurr     Title:   Vice President     TD BANK, N.A., as
Lender     By:  

/s/ Mark Hogan

    Name:   Mark Hogan     Title:   Senior Vice President     PNC BANK, NATIONAL
ASSOCIATION, as Lender     By:  

/s/ Patrick Flaherty

    Name:   Patrick Flaherty     Title:   Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By:  

/s/ Brad McDougall

Name:   Brad McDougall Title:   Vice President
ASSOCIATED BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Brett Miller

Name:   Brett Miller Title:   SVP UNION BANK, N.A., as Lender By:  

/s/ Omar Vega

Name:   Omar Vega Title:   AVP UNION BANK, CANADA BRANCH, as Lender By:  

/s/ Anne Collins

Name:   Anne Collins Title:   Vice President THE NORTHERN TRUST COMPANY, as
Lender By:  

/s/ Patrick Cowan

Name:   Patrick Cowan Title:   Senior Vice President